Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 6-12, 14, and 16-19 have been amended.
Claim 20 is newly added.
Claims 3, 5, 13, and 15 have been cancelled.
Claims 1-2, 4, 6-12, 14, and 16-20 are currently pending and addressed below.

EXAMINER’S AMENDMENT
The application has been amended as follows. Claim 10 has been amended to recite: 

10. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions executed by a processing circuitry for causing [[a]] the processing circuitry to execute a process, the process comprising: 
calculating a first dynamic trajectory of a vehicle, the vehicle including at least one camera for capturing visual multimedia content, wherein the first dynamic trajectory is calculated based on a first stopping distance and a first radius of movement determined for the vehicle, wherein the first dynamic trajectory is formed by applying a first arc of movement to each of two points located relative to a center of the vehicle, wherein the first arc of movement is calculated using the first stopping distance and the first radius of movement; 
calculating a second dynamic trajectory of the vehicle, wherein the second dynamic trajectory is calculated based on a second stopping distance and a second radius of movement determined for the vehicle, wherein the second dynamic trajectory is formed by applying a second arc of movement to each of the two points located relative to the center of the vehicle, wherein the second arc of movement is calculated using the second stopping distance and the second radius of movement, wherein each dynamic trajectory indicates a projected movement path of the vehicle; 
generating an overlay based on the first dynamic trajectory and the second dynamic trajectory, wherein the overlay indicates at least one risk, wherein each of the at least one risk is located within the first dynamic trajectory and the second dynamic trajectory; and 
applying the overlay to the visual multimedia content.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, 6-12, 14, and 16-20 have been allowed (renumbered as claims 1-16).
Regarding the amended claim 1, the claimed recites added amended limitations as follows:
“wherein the first dynamic trajectory is calculated based on a respective first stopping distance and a first radius of movement determined for the vehicle, wherein the first dynamic trajectory is formed by applying a first arc of movement to each of two points located relative to a center of the vehicle, wherein the first arc of movement is calculated using the first stopping distance and the first radius of movement; calculating a second dynamic trajectory of the vehicle, based on at least one second latency value and at least one reaction time, wherein the second dynamic trajectory is calculated based on a second stopping distance and a second radius of movement determined for the vehicle, wherein the second dynamic trajectory is formed by applying a second arc of movement to each of the two points located relative to the center of the vehicle, wherein the second arc of movement is calculated using the second stopping distance and the second radius of movement, wherein each dynamic trajectory indicates a projected movement path of the vehicle;”

Similarly, renumbered claim 8 recites:
“wherein the first dynamic trajectory is calculated based on a respective first stopping distance and a first radius of movement determined for the vehicle, wherein the first dynamic trajectory is formed by applying a first arc of movement to each of two points located relative to a center of the vehicle, wherein the first arc of movement is calculated using the first stopping distance and the first radius of movement; calculating a second dynamic trajectory of the vehicle, wherein the second dynamic trajectory is calculated based on a second stopping distance and a second radius of movement determined for the vehicle, wherein the second dynamic trajectory is formed by applying a second arc of movement to each of the two points located relative to the center of the vehicle, wherein the second arc of movement is calculated using the second stopping distance and the second radius of movement, wherein each dynamic trajectory indicates a projected movement path of the vehicle;”

The examiner is allowing the amended set of claims as none of the prior art references Yamaguchi et al. (US 2021/0016793), hereinafter referred to as Yamaguchi, Foessel et al. (US 2006/0293856), hereinafter referred to as Foessel, Magzimof et al. (US 2020/0324761), hereinafter referred to as Magzimof, or Wahlbin et al. (US Patent No. 7,660,725), hereinafter referred to as Wahlbin, recite the limitation that “the first dynamic trajectory is formed by applying a first arc of movement to each of two points located relative to a center of the vehicle, wherein the first arc of movement is calculated using the first stopping distance and the first radius of movement”. While Yamaguchi does teach a dynamic trajectory of each of two wheels of a vehicle (see at least reference numbers 411 and 412 of Fig. 6 of Yamaguchi as shown below), Yamaguchi does not teach that the trajectory is calculated using a stopping distance and a radius of movement.

    PNG
    media_image1.png
    300
    435
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2013/0321692) teaches a method for dynamically registering a graphic upon a copped image obtained from a camera device, including a dynamic guideline overlay which represents a desired path to assist a vehicle backing up and avoiding a collision.
Ejiri (US 2016/0284218) teaches a vehicle information projection system capable of accurately determining the approaching state of an obstacle and assisting the driver in driving, including a display control configured to superpose and make visible a trajectory image that indicates an approaching of a rearward vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./             Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/             Supervisory Patent Examiner
Art Unit 3667